Citation Nr: 1726419	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma as secondary to service-connected allergic rhinitis. 

2.  Entitlement to service connection for asthma as secondary to service-connected allergic rhinitis.

2.  Entitlement to service connection for a neurological disorder, to include as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1993, to include active service in the Southwest Asia theater of operations during the Persian Gulf War.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.

In September 2013, the Veteran testified at a Travel Board hearing at VA RO in North Little Rock, Arkansas, before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the electronic record.

In an October 2008 rating decision, the RO denied entitlement to service connection for asthma on a direct basis.  In an October 2009 rating decision, the RO denied entitlement to service connection for asthma as secondary to hiatal hernia with Barrett's esophagus, reflux, intermittent hoarseness, and irritable bowel syndrome on a de novo basis.  In a February 2012 rating decision, which is one of the rating decisions on appeal, the RO adjudicated the claim for asthma as secondary to allergic rhinitis on a de novo basis.  The RO has adjudicated the two secondary service connection claims on a de novo basis because the Veteran has raised new theories of entitlement.  The Board observes that a new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for asthma. 

In an October 2008 rating decision, the RO denied entitlement to service connection for a neurological disorder.  In a September 2011 rating decision, the RO denied reopening the claim for service connection for a neurological disorder because, as it subsequently explained in an August 2012 Statement of the Case (SOC), the neurological disorder was due to a shoulder disability and not related to an undiagnosed illness.  The Veteran did not appeal that denial, but explained in a subsequent Form VA-9 dated in August 2012 that the shoulder and rotator cuff disability is separate from the claimed neurological disorder.  

Subsequent decisions parsed out a left elbow disability as separate from the claimed neurological disorder.  The left elbow disability was diagnosed as lateral epicondylitis in March 2013.  In a July 2015 rating decision, the RO denied service connection for the left elbow disability.

In a November 2014 decision, the Board remanded the issue of whether new and material evidence had been received with respect to the claim for entitlement to service connection for asthma as secondary to a service-connected condition.  In the same decision, the Board reopened the issue of entitlement to service connection for a neurological disorder, to include an undiagnosed illness, and remanded the underlying claim to the Agency of Original Jurisdiction (AOJ).  

In a February 2016 decision, the Board again remanded both issues of entitlement to service connection for a neurological disorder, to include an undiagnosed illness, as well as whether new and material evidence had been received with respect to the claim for entitlement to service connection for asthma as secondary to a service-connected condition.  

The AOJ has completed the requested development for these two issues and the decision has now been returned to the Board for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board must independently determine whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for asthma.  See Barrett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).

The decision below addresses entitlement to service connection for a neurological disorder, to include as an undiagnosed illness, as well as the reopening of a claim for entitlement to service connection for asthma as secondary to allergic rhinitis; the reopened claim for asthma as secondary to allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The October 2008 rating decision denying entitlement to service connection for asthma is final in the absence of a perfected appeal.

2.  The evidence associated with the claims file since the October 2008 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for asthma as secondary to service-connected allergic rhinitis.

3.  The Veteran is not shown by the probative and competent evidence of record to have a current neurological disorder, to include as an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying entitlement to service connection for asthma is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. § 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2008).

2.  The criteria for service connection for a neurological disorder, to include as an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter dated in December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The November 2014 Board remand instructed the RO to send an updated VCAA notice in reference to new and material evidence for the claim for entitlement to service connection for asthma.  The RO sent an updated VCAA letter in January 2015.  The February 2016 Board remand found the January 2015 VCAA letter inadequate as it failed to specifically inform the Veteran about the possibility of sending in a medical nexus opinion letter regarding his asthma.  In April 2016, the RO sent another VCAA letter requesting assistance from the Veteran with obtaining records from the Arkansas Allergy and Asthma Clinic and any other private doctors or facilities.  The Board finds that these letters, in conjunction with the Veteran's discussion with the VLJ regarding obtaining a written version of the verbal nexus opinion the Veteran described at his September 2013 hearing, are adequate to fulfill the requirements of the November 2014 and February 2016 Board remands.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  With the Veteran's cooperation, the RO has obtained the records from the Arkansas Allergy and Asthma Clinic as well as the University of Arkansas Medical School, Little Rock.  VA has also received records from the Social Security Administration.

With respect to the Veteran's claim for entitlement to service connection for a neurological disorder, to include an undiagnosed illness, pursuant to the Board's November 2014 remand, in May 2015, a VA examination was afforded to the Veteran.  Pursuant to the Board's February 2016 remand, in June 2016, a subsequent VA examination was afforded to the Veteran and another opinion provided.  The Board finds that the June 2016 VA opinion was thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Claim to Reopen

In an October 2008 decision, the RO denied service connection for asthma on a direct and presumptive basis.  In an October 2009 rating decision, the RO denied entitlement to service connection for asthma as secondary to hiatal hernia with Barrett's esophagus, reflux, intermittent hoarseness, and irritable bowel syndrome on a de novo basis.  In a February 2012 rating decision, the RO adjudicated the claim for asthma as secondary to allergic rhinitis on a de novo basis.  The RO has adjudicated the two secondary service connection claims on a de novo basis because the Veteran has raised new theories of entitlement.  The Board observes that a new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for asthma.  Therefore, the October 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2008). 

In reviewing the October 2008 decision, the Board has determined that a new and material evidence analysis is proper for the asthma issue on appeal, as it was clearly adjudicated by the October 2008 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).

In the most recent Supplemental Statement of the Case (SOC) in July 2016, the AOJ considered service connection for asthma as secondary to allergic rhinitis on the merits.  Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the asthma issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final October 2008 rating decision.  Specifically, records from the Arkansas Allergy and Asthma Clinic as well as recent VA treatment records, including a January 2016 VA pulmonary examination, revealed further details regarding the Veteran's respiratory issues.  This new evidence was neither cumulative nor redundant, as these records clarified a previously ambiguous etiology of the Veteran's respiratory symptoms.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the claim for asthma as secondary to allergic rhinitis.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the asthma claim, i.e. whether the Veteran does or does not have asthma, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied asthma claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection for a Neurological Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's claimed disabilities are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As it relates to a qualifying chronic disability, service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the VA Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2),(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the VA Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 1,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990 to a date not later than December 31, 2016.  38 U.S.C.A. § 101(33).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

	a.  Neurological disorder, to include as an undiagnosed illness

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a neurological disorder, to include as an undiagnosed illness, is not warranted.

With respect to the criteria of a current diagnosis of a neurological disorder, to include an undiagnosed illness, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran served in the Persian Gulf War during Operation Desert Storm/Desert Shield.  Service treatment records, including periodic examination reports, however, contain no diagnosis of a neurological disorder.  

Post-service treatment records contain several medical evaluations completed as a result of complaints of symptoms which the Veteran contends are due to a neurological disorder, to include an undiagnosed illness.  The Veteran explained to a VA doctor in September 2008 that tingling sensations had started about two to three years prior.  In private medical records, the Veteran reported that the "deep numbness" in the posterior left thigh began in November 2007.  The Veteran had already undergone electromyography (EMG) studies in November 2006 and September 2007 due to complaints of neurological symptoms after January 2006 surgery on his right rotator cuff.

There are references in the medical treatment records to a diagnosis of motor neuron disease in 2008, but upon review of the records of the extensive follow-up testing, including but not limited to, EMG studies and DNA testing, this diagnosis was ruled out.

A January 2009 medical evaluation at the University of Arkansas Department of Neurology concluded that "a diagnosis of motor neuron disease is highly unlikely" despite an "abnormal" EMG study.  From there, the Veteran was referred to the University of Arkansas Medical School (UAMS) dystrophy clinic in July 2009, where the examiners concluded the Veteran does not have myotonic dystrophy (DM2) and also does not carry the DM1 CTG mutation and as such is highly unlikely to be predisposed to this disorder.  Subsequently, the medical examiner at UAMS in November 2009 reported, "I am not sure that [the Veteran] has any neuropathy or myopathy."  The Veteran also was evaluated at Arkansas Neurology (AN) in June 2009 complaining of his left posterior thigh going numb, as well as both sets of toes going numb on an intermittent basis, and general weakness and fatigue.  The June 2009 AN examiner noted EMG tests from November 2006 and September 2007, and ruled out motor neuron disease.  A March 2010 VA staff physician consultation stated the Veteran's examination that day was "neurologically unremarkable," even taking into consideration the recent testing for a neurological disorder. 

The Veteran was afforded VA examinations in conjunction with his neurological disorder claim in May 2015 and June 2016.  The May 2015 examiner, following a review of the record and examination of the Veteran, indicated that the Veteran does not meet the criteria for a diagnosis of a neurological disorder and has "no evidence of any radicular sensory or motor impairment."  The June 2016 VA examiner indicated that the Veteran does not meet the criteria for a diagnosis of peripheral nerve condition or peripheral neuropathy, taking into consideration some mild symptoms such as numbness and tingling reported by the Veteran in the upper and lower extremities, as well as the normal results of the May 2009 EMG study.  

The Board finds, at a minimum, that the June 2016 VA opinion was thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The June 2016 VA examination report was based on a review of the Veteran's medical history along with an interview and physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered and the opinion is considered probative if it is definitive and supported by detailed rationale.).  Therefore, the Board finds probative the June 2016 VA opinion that concluded that the Veteran does not have a current diagnosis of peripheral nerve condition or peripheral neuropathy.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms related to a neurological disorder, but not to diagnose it or to determine its etiology.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Veteran stated at the September 2013 hearing that he has numbness and constant tingling from his buttocks to his feet, specifically that the left leg, left foot, and toes are more noticeable.  The Veteran reported that he did have tingling while he was in the military but thought it was due to sitting in a cramped airplane seat.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

Although the Veteran has competently described symptoms which could be due to a neurological disorder, the medical evidence does not demonstrate that the Veteran has an affirmative current diagnosis of a neurological disorder, either as a specific illness or an undiagnosed illness.  The Veteran has undergone several examinations both at VA medical centers and in private medical centers and the probative medical evidence of record, considered as a whole, goes against a finding of service connection for a neurological disorder, to include as an undiagnosed illness.

In the absence of a current disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, as the weight of the medical evidence is against the existence of a current neurological disorder, to include as an undiagnosed illness, the claim must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for asthma, or a neurological disorder, to include as an undiagnosed illness, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for asthma as secondary to allergic rhinitis is reopened; to this limited extent, the appeal for that issue is granted.

Service connection for a neurological disorder, to include as an undiagnosed illness, is denied.


REMAND

Unfortunately, due to reasons that follow, another remand is required.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a further remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

Throughout the Veteran's medical records, there are references to asthma, COPD, and treatment for respiratory allergic responses, which has created ambiguity as to exactly which diagnosis or diganoses the Veteran has now or has had in the past.

The Veteran claimed in his September 2013 hearing with the VLJ that he was first diagnosed with asthma in 2008, about 15 years after leaving the service.  The Veteran also testified that his doctor told him that the asthma was related to his service-connected allergic rhinitis.  The VLJ informed the Veteran that a letter documenting the conversation regarding this connection would be useful; however a letter to that effect has not been provided.

In November 2011, a VA examiner concluded that the Veteran had COPD, not asthma, and indicated that COPD does not develop from allergic rhinitis.  

At a January 2016 VA pulmonary examination, the examiner concluded that the Veteran did not have COPD but could not confirm a diagnosis of asthma.  A second opinion on the January 2016 pulmonary examination from a VA physician concluded that the Veteran had neither COPD nor asthma and opined that the respiratory symptoms were more related to congestion due to allergic response.

Remand of this claim is required for provision of a supplemental opinion, with due consideration for all of the Veteran's private and VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the January 2016 respiratory examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must address whether the Veteran currently has asthma or another respiratory disorder, or has had asthma or another respiratory disorder at any time since October 2008.  

For any respiratory disorder diagnosis found, the examiner should indicate whether it is at least as likely as not (i.e. 50 percent probability) that the respiratory disorder was caused by or aggravated by the Veteran's service-connected allergic rhinitis.

The examiner is specifically asked to reconcile previous diagnoses, discussions, and treatments, of asthma, COPD, and respiratory symptoms due to allergic responses, in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  After undertaking any necessary additional development, readjudicate the asthma issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


